BRAY, P. J.
Appeal by plaintiff in propria persona from a judgment in favor of defendants after order sustaining demurrer to “First and Second Amended Complaints.”1
This case demonstrates a most distressing situation. Were it not for plaintiff’s evident sincerity and seeming lack of understanding of the true situation, plaintiff should be penalized for taking up the time of the trial court and this court, both of which are too busy to have to spend time on an action as meritless as this.
In the rambling narratives set forth in her original complaint, the two amendments thereof and “Declarations” accompanying them, it is clearly apparent that plaintiff has no cause of action against any of the defendants. Nothing would be accomplished by setting forth here any detail of the incoherent and inconsequential statements in her complaints. The statement in her opening brief, “It was only after finding *924that no attorney would help, that this plaintiff and appellant was forced to try in propria persona to obtain relief at law from a secret and conspiratorial condemnation to public ostracism . . is illuminating. At oral argument plaintiff conceded that she had not stated a cause of action and practically conceded that she could not state one.
Judgment affirmed.
Tobriner, J., and Sullivan, J., concurred.

 While plaintiff’s notice of appeal filed October 13, 1960, states that the appeal is from the order sustaining demurrer to the first and second amended complaints entered on August 17, 1960 (such order is not appealable), we can and do consider this to be an appeal from the judgment entered on such order on August 23. (See Buies on Appeal, rule 2 (c).)